Title: To Thomas Jefferson from George Richardson Todd, 8 November 1805
From: Todd, George Richardson
To: Jefferson, Thomas


                  
                     Hon’d. Sir 
                     
                     Richmond 8th Novr. 1805.
                  
                  It is with extreme regret that I am compelled to trouble you with a narrative of my Miserable situation, for being deprived the enjoyment of my liberty which is more dear to me than life itself, for a charge of Misdemeanor for taking a young woman under the age of sixteen Out of and from the possession, of her father though proved to be upwards of fifteen years of age, for which charge I was on friday the 6th of September last sentenced by a jury of twelve men to undergo a confinement in the Common goal by the space of eighteen months; I am good Sir in hopes you will pardon the liberty I take in addressing my feeble words to you for a restoration of my lost liberty; As my unhappy situation not only calls upon your humanity but of your compassion also;—for being a young man in the bloom and vigor of life scarcely as yet one and twenty years of age. And having a venerable Mother whose tears perhaps at this present moment are trickling down her withered cheeks; besides an affectionate father who is now and has been for these thirty years past a reputable citizen of this town, for the consolation of my distressed friends and relations as well as for the restoration of my own liberty, I most earnestly supplicate you? Sir for a pardon; and do not do not, I most humbly beseech you through the obstinacy of my weary confinement; bring down the grey hairs of my venerable and much respected parents with sorrow to the grave, whilst it remains in Your power to alleviate their sorrow by restoring Me to their arms; As the majority of the citizens of Richmond are of Opinion my sentence was rigid and unjust; under these impressions I rest assured your humanity: Hond, Sir will admit of this my most earnest supplication; and if so Accept Sir my gratefull acknowledgements for the favor conferred upon me, and rest assured of my good conduct for the time to come As I most seriously avow and protest never to be guilty of offence of the like or any other kind. And the longest day I have to live your humanity shall never be forgotten; as well as my sincere prayers for your health prosperity &c. Sir you will condescend so far as to forward me a letter by the first post informing me the particulars.—
                  I am your Excellencys Most Obt. Humble Servant
                  
                     George Richardson Todd 
                     
                  
               